Citation Nr: 1010774	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of fracture with 
spondylolysis and spondylolisthesis of the lumbosacral spine, 
L5, S1 postoperative fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1976 to March 1984.  
The Veteran also has more than one year and 10 months of 
prior unverified active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the St. Louis, 
Missouri Regional Office (RO), which denied an increased 
rating for the Veteran's lumbar spine disability.

In November 2008, the Board remanded the issue to the RO for 
additional development.  The development has since been 
completed and the issue is once again before the Board for 
adjudication.

The issues of entitlement to service connection for scars, 
erectile dysfunction secondary to a service-connected low 
back disorder, and entitlement to a total rating based on 
individual unemployability have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of fracture with spondylolysis 
and spondylolisthesis of the lumbosacral spine, L5, S1 
postoperative fusion (lumbar spine disorder) is manifested by 
forward flexion of 70 degrees (50 degrees with repetitive 
motion), extension of 10 degrees, lateral flexion of 20 
degrees, left lateral rotation of 40 degrees, and right 
lateral rotation of 35 degrees for a combined 195 degrees of 
lumbar spine range of motion, with pain and decreased range 
of motion upon repetition.

3.  Neurological manifestations of the service-connected 
lumbar spine disability include decreased pinprick sensation 
in the left leg, from February 1, 2005.

4.  Neurological manifestations of the service-connected 
lumbar spine disability include decreased pain sensation in 
the right leg, from September 25, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the orthopedic manifestations of the Veteran's service-
connected lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2009).

2.  From February 1, 2005, the criteria for a separate 10 
percent rating for left leg neurological manifestations of 
the Veteran's service-connected lumbar spine disorder have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009).

3.  From September 25, 2009, the criteria for a separate 10 
percent rating for right leg neurological manifestations of 
the Veteran's service-connected lumbar spine disorder have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a January 2005 letter was sent by VA to the 
Veteran in accordance with the duty to notify provisions of 
VCAA.  In May 2009, a corrective VCAA letter was sent to the 
Veteran in accordance with a November 2008 Board remand 
instruction.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the 2008 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in December 2009.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).   

With respect to the assignment of effective dates, a May 2009 
letter was sent in accordance with Dingess/Hartman.  Thus, 
there is no possibility of prejudice to the Veteran under 
these notice requirements.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's service, VA, and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided VA examinations 
in February 2005 and September 2009 in connection with his 
claim.  38 C.F.R. § 3.327(a).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that, when viewed collectively, the VA 
opinions obtained in this case are adequate, as they were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file and the statements of 
the appellant.  The reports also provide a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  Additionally, the examination 
reports contemplated the Veteran's complete disability 
picture.  The Board notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Therefore, the Veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Increased disability rating 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran's current lumbar spine disorder is 
evaluated as 20 percent disabling under Diagnostic Code 5235.  
The Veteran contends that his disability is more severe than 
the currently assigned rating.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5235.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5235 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a spine disability), rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See Diagnostic Codes 5235 to 5243.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5235.  

Under the General Rating Formula as applicable to the 
Veteran's service-connected lumbar spine disorder, a 20 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).

Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 
C.F.R. § 4.25 (2009).  Under the Formula for Rating 
Incapacitating Episodes, a 40 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, 
Note (1).

In February 2005, the Veteran was afforded a VA examination 
of the spine.  Examination findings showed slight to moderate 
tenderness in the lower lumbar area.  Range of motion testing 
was unchanged by repetition and showed forward flexion to 80 
degrees, extension to 10 degrees, lateral rotation was to 40 
degrees and bilateral flexion was to 30 degrees.  Deep tendon 
reflexes were equal and adequate.  Motor and sensory were 
bilaterally equal and within normal limits, except for 
moderate left lower extremity weakness and moderate decreased 
pinprick sensation of the left lower extremity.  The examiner 
noted that the Veteran had been retired since 1997, due to a 
heart attack.  The Veteran's chief complaint was back pain 
that limited daily activities.  The examiner noted that the 
Veteran presented himself in a wheelchair, but could stand 
with difficulty because standing aggravated his back.  
X-ray findings showed slight retrolisthesis of L4-L5.  The 
L5-S1 interspace was narrowed and other interspaces were 
normal.  There was evidence of fusion at L5-S1.  The examiner 
noted small osteophytes on the L3 and L4, spondylosis.

In September 2009, the Veteran was afforded a second VA 
examination.  The Veteran complained of dull, achy low back 
pain radiating into the right buttock and right leg.  He 
rated the pain at 4 on a pain scale of 1 to 10, but reported 
flare-ups twice a week rated at 10.  He stated that flare-ups 
lasted approximately 8 hours and were precipitated by 
prolonged physical activity such as walking or standing.  
Symptoms were relieved with medication and rest and caused 
additional limitation of motion and functional loss.  The 
examiner noted that the Veteran could not walk unaided and 
required a cane, walker or wheelchair for ambulation.  The 
Veteran could walk 300 feet at maximum, though unsteady with 
a history of falls approximately once per month.  The 
examiner noted that the Veteran's condition affected his 
daily and recreational activities such as bathing, dressing, 
walking, running, and playing sports.  The examiner noted 
that the Veteran had been unemployed since 1997, after 
suffering a stroke.  The examiner noted that the Veteran 
could drive for up to 2 hours before needing to stop and 
stretch the back.  The examiner noted no incapacitating 
episodes.  

Range of motion testing showed flexion to 70 degrees with 
pain at end.  Extension was to 10 degrees with pain 
throughout.  Bilateral lateral flexion was to 20 degrees with 
pain at end.  Left lateral rotation was to 40 degrees with 
pain at end and right lateral rotation was to 35 degrees with 
pain at end.  The examiner noted that repetition caused 
increasing pain and decreased range of motion with forward 
flexion to 50 degrees.  X-ray evidence showed osteoarthritis, 
mild retrolisthesis of the L4 and L5, interspace narrowing at 
the L5-S1, and transitional vertebra at L5.

Neurological findings showed decreased sensation to pain from 
the knee down bilaterally.  There was no muscle atrophy, good 
muscle tone, and good strength.  Deep tendon reflexes at the 
knee and ankle were normal.  In a December 2009 addendum 
opinion, the VA examiner opined that the Veteran's 
neurological findings were at least as likely as not solely 
attributable to a lumbar spine disability.

Upon review of the medical evidence, the Board finds no 
support for assignment of a higher evaluation under the law 
for the orthopedic manifestations of the Veteran's service-
connected lumbar spine disability.  The Veteran does not 
exhibit forward flexion of the thoracolumbar spine 30 degrees 
or less or ankylosis of the thoracolumbar spine.  Rather, the 
Veteran showed forward lumbar spine flexion to 50 degrees 
upon repetition, and combined range of lumbar spine motion of 
195 degrees with pain.  See September 2009 VA examination.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
8 Vet. App. at 206-07.  Regarding range of motion, the 
evidence of record indicated the Veteran had pain upon range 
of motion testing and decreased range of motion upon 
repetition.  However, the Board notes that painful motion and 
limitation of motion have due to pain have already been 
contemplated by the Veteran's current 20 percent disability 
rating.  Therefore, an increased rating on this basis, is not 
permissible.  See 38 C.F.R. § 4.14 (2009).  

Therefore, the Veteran's subjective complaints have been 
contemplated in the current rating assignment.  The overall 
evidence does not reveal a disability picture most nearly 
approximating a 40 percent evaluation even with consideration 
of whether there was additional functional impairment due to 
DeLuca factors.

The Board has also considered whether a higher evaluation is 
warranted under other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  A higher evaluation is 
not warranted under Diagnostic Code 5243 for intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The Veteran does not satisfy the criteria for an 
increased rating under DC 5243 because although the Veteran 
has reported experiencing periods of flare-ups during the 
appeal period, the record does not show documented periods of 
acute signs and symptoms that required bed rest prescribed by 
a physician and treatment by a physician.  The record 
contains no supporting objective documentation in this 
regard.

With regard to the arthritis of the lumbar spine, it is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  As indicated above, an 
increased evaluation is not warranted based on limitation of 
lumbar spine motion.  Therefore, in this case, an increased 
rating is not warranted.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  Based on the evidence of record, 
the Board finds a separate evaluation is warranted for 
neurological symptoms related to the Veteran's low back 
disorder.  Neurological findings of the 2005 VA examiner's 
report shows decreased sensation in the left lower extremity.  
The September 2009 VA examiner's report shows decreased 
sensation to pain from the knee down bilaterally with 
complaints of radiating pain in the right buttock and leg.  
In affording the Veteran every reasonable doubt, the Board 
finds that the evidence adequately establishes mild nerve 
impairment in the bilateral lower extremities, related to the 
lumbar spine disorder.  More specifically, the Board finds 
evidence of left leg nerve impairment since February 2005 and 
right leg nerve impairment since September 2009.

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2009).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Based on the evidence of record, the Board finds the 
Veteran's neurological symptoms related to the low back to be 
mild in nature.  In this regard, symptoms are primarily 
manifested by decreased sensation in the lower bilateral legs 
with radiating pain in the right buttock and leg.  There is 
no evidence of muscle atrophy and deep tendon reflexes were 
shown to be normal.  Additionally, the evidence shows 
separate neurological symptoms in each leg, thus the Board 
finds that a separate 10 percent rating must be granted for 
each leg respectively.  Specifically, the evidence of record 
shows neurological symptoms in the left leg since February 
2005, and in the right leg since September 2009.  See 
February 2005 and September 2009 VA examinations.  Therefore, 
a separate 10 percent disability evaluation, and no higher, 
is warranted for mild neurological symptoms in the left leg 
since February 2005 and in the right leg since September 
2009. 

The Board acknowledges the Veteran's contention that he 
should be afforded an independent VA examination in order to 
determine the etiology of his neurological disorder in order 
to merit a separate disability evaluation.  See January 2010 
informal hearing presentation.  

With regard to etiology of the Veteran's neurological 
condition, the evidence of record shows that the Veteran 
worked as a network engineer for a communications company 
when he developed a sudden onset of left side weakness and 
memory impairment in May 1999.  Initial evaluations failed to 
reveal the specific etiology of his symptoms and it was 
initially thought to have been a cerebrovascular accident 
although subsequent MRI scan revealed no structural central 
nervous system lesion.  Associated private medical records 
indicate that the Veteran continued to be seen for many 
months for left hemiparesis and gait dysfunction of unknown 
etiology.  The Veteran's neurologist indicated a possible 
neurodegenerative process, the exact nature of which was 
unclear, and noted that the Veteran had significant and 
persistent disorganization of motor function in two 
extremities, the left upper and left lower extremities, and 
had sustained disturbance of gait and station for many months 
since presenting with the initial complaints in May 1999.  
Cognitive decline was also noted.  Available Social Security 
Administration records indicate that the Veteran was 
determined to be disabled due to a primary diagnosis of late 
effects of CVA with a secondary diagnosis of personality 
disorder effective from May 1999.  

As discussed above, the 2009 VA examiner provided a complete 
neurological evaluation and opined that the Veteran's 
neurological symptoms found on that examination were at least 
as likely as not related to the service-connected lumbar 
spine disorder.  The Board finds the 2009 VA opinion 
probative because it is based on a review of the claims file, 
including a review of the 1999 neurological treatment records 
which show nonservice-connected neurological disability 
manifested by ataxia with weakness and motor dysfunction 
manifesting in disturbances of gait and station.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached); 
see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  The Board notes that the 2009 VA 
examiner did indicate that he reviewed the Veteran's claims 
folder; however, he found that the positive neurological 
findings shown on examination manifested by decreased 
sensation to pain from the knee down bilaterally in a 
stocking-like manner were due to the Veteran's service-
connected low back disorder despite information in the claims 
folder of other nonservice-connected neurological 
manifestations first shown in 1999.  Therefore, the 2009 VA 
examiner's opinion is determined to be the most probative 
with regard to the etiology of the Veteran's neurological 
symptoms manifested by decreased pain sensation in the lower 
extremities shown on recent VA examinations.

As the 2009 VA examiner's opinion regarding etiology is 
determined to be the most probative of record, and the Board 
is granting a separate rating for the neurological findings 
shown on examination and found to be related to the service-
connected lumbar spine disorder, the Board deems a new 
medical examination unnecessary.  

In reviewing the Veteran's claim for a higher rating, for a 
lumbar spine disorder, the Board has also considered whether 
the Veteran is entitled to a greater level of compensation on 
an extraschedular basis.  Ordinarily, the VA Rating Schedule 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lumbar 
spine disorder with the established criteria found in the 
rating schedule for spine disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  Therefore, the Board finds that referral 
for an extraschedular evaluation is not warranted.  





ORDER

An increase in the 20 percent evaluation currently assigned 
for residuals of fracture with spondylolysis and 
spondylolisthesis of the lumbosacral spine, L5, S1 
postoperative fusion is denied

From February 1, 2005, a separate 10 percent rating for left 
leg neurological manifestations of the Veteran's service-
connected lumbar spine disorder is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.

From September 25, 2009, a separate 10 percent rating for 
right leg neurological manifestations of the Veteran's 
service-connected lumbar spine disorder is granted, subject 
to VA laws and regulation concerning payment of monetary 
benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


